  Case 18-42285      Doc 17     Filed 12/13/18 Entered 12/13/18 14:52:34                     Desc Main
                                  Document     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA

In re:                                                       Chapter 7


LONNIE JAMES GILBERT                                         BKY Case No. 18-42285 (MER)
HEIDI MARIE GILBERT,
                              Debtors.




                           ORDER APPROVING SETTLEMENT

       This case is before the court on the trustee’s Notice of Settlement or Compromise
 (Doc #16) for an order approving a settlement with the debtors regarding non exempt property
and payment of tax refunds. No objection having been filed, and based upon the Notice of
Settlement or Compromise and the file,

     IT IS ORDERED: The settlement described in the Notice of Settlement (Doc #16), dated
November 14, 2018 is approved.


Dated: December 13, 2018


                                            /e/ Michael E. Ridgway
                                            Michael E. Ridgway
                                            United States Bankruptcy Judge



                                                  NOTICE OF ELECTRONIC ENTRY AND
                                                  FILING ORDER OR JUDGMENT
                                                  Filed and Docket Entry made on12/13/2018
                                                  Lori Vosejpka, Clerk, by MJS
